FILED
                                                                          JUNE 2, 2015 

                                                                In the Office of the Clerk of Court 

                                                               WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 30713-1-III
                      Respondent,             )         (consolidated with
                                              )         No. 31717-0-III)
       v.                                     )
                                              )
JORGE ALEXANDER CAMACHO,                      )         UNPUBLISHED OPINION
                                              )
                      Appellant.              )
                                              )
In the Matter of the Personal Restraint of:   )
                                              )
JORGE ALEXANDER CAMACHO,                      )
                                              )
                      Petitioner.             )

       KORSMO, J. -    Jorge Camacho challenges his convictions for first degree burglary

and fourth degree assault, both domestic violence offenses, by appeal and personal

restraint petition. We affirm the convictions and dismiss the petition.

                                          FACTS

       The facts of the underlying offenses need not be discussed at any length due to the

issues presented. Mr. Camacho was charged after an incident occurring October 16-17,

2010, involving his former girlfriend, A.T. He allegedly entered into her house without
No. 30713·1·III; No. 31717·0·II1
State v. Camacho; In re PRP ofCamacho


permission and assaulted her with a gun. The matter proceeded to jury trial some 18

months after charges were filed.

       A jury returned guilty verdicts on the charge of first degree burglary and the lesser

degree offense of fourth degree assault. Despite noting the presence of two aggravating

factors, the trial court imposed a standard range sentence on the burglary count. Mr.

Camacho timely appealed to this court.

       Apparently dissatisfied with the issue presented by his appointed counsel, Mr.

Camacho filed a personal restraint petition (PRP) raising numerous issues. Subsequent to

the filing of that petition, Mr. Camacho was deported from this country for the third time.

The State, providing evidence that Mr. Camacho has been subject to three federal

exclusion orders since 2002, argues that the PRP should be dismissed because Mr.

Camacho is beyond the authority of our state courts and has not been harmed by his

conviction in light of the 2002 exclusion order.

                                       ANALYSIS

       The appeal presents a single issue, while the PRP presents many. Due to the

differing standards that govern the two actions, we will address the appeal issue first

before turning to the contentions of the PRP.

       Legal Financial Obligations

       The sole issue presented by the appeal is one that has been the subject of much

litigation the past few years-whether challenges to the trial court's imposition of legal

                                             2

No. 30713-I-III; No. 31717-0-III
State v. Camacho; In re PRP o/Camacho


financial obligations (LFOs) can be presented for the first time on appeal. We discuss it

once again because the Washington Supreme Court has recently addressed the topic in

State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015).

       Prior to the decision in Blazina, the three divisions of this court unanimously had

concluded that the issue was one that could not be addressed for the first time on appeal.

E.g., State v. Duncan, 180 Wash. App. 245,327 P.3d 699 (2014); State v. Calvin, 176 Wn.

App. 1,316 PJd 496 (20 13),petition/or review filed, No. 89518-0 (Wash. Nov. 12,

2013); State v. Blazina, 174 Wash. App. 906, 911,301 P.3d 492 (2013), aff'd in part, rev'd

inpart 182 Wash. 2d 827, 344 PJd 680 (2015).

       In its consideration of the issue in Blazina, the Washington Supreme Court agreed

that the LFO issue is not one that can be presented for the first time on appeal because

this aspect of sentencing is not one that demands uniformity. 182 Wash. 2d at 830. To that

end, the appellate courts retain discretion whether or not to consider the issue initially on

appeal. Id. The Blazina court then decided to exercise its discretion in favor of accepting

review due to the nationwide importance ofthe general issue reference LFOs and to

provide guidance to our trial courts. Id. at 830. The court noted that trial judges have a

statutory obligation to consider RCW 10.01.160(3) at sentencing and make an

individualized determination of the defendant's ability to pay discretionary LFOs. Id. at

837.




                                              3

No. 30713·I·III;No. 31717·0·II1
State v. Camacho; In re PRP o/Camacho


       We exercise our discretion and, following Duncan, decline to consider the

argument. There is no purpose to directing the trial court to conduct a hearing that it

cannot hold. Mr. Camacho is not in the country and cannot legally return. The existing

LFO is not the reason for his departure and does not itself constitute an impediment to his

return. In the event that he someday is permitted to lawfully be in the country, he is free

to seek remission of his LFOs in light of his then current finances. See RCW

10.01.160(4).

       Accordingly, the conviction is affirmed.

       Personal Restraint Petition

       The PRP raises 13 issues that are without merit. I Several are without factual

support in the record, many are without adequate legal argument, and all fail to establish

prejudice. We will group the claims by the nature of the primary deficiency and

summarily address them in that manner.

       We begin by noting the petitioner's heavy burdens in this action. Because of the

significant societal costs of collateral litigation often brought years after a conviction and

the need for finality, relief will only be granted in a PRP ifthere is constitutional error

that caused substantial actual prejudice or if a nonconstitutional error resulted in a

fundamental defect constituting a complete miscarriage ofjustice. In re Pers. Restraint


       I A fourteenth issue, cumulative error, is not considered in light of our conclusion
that there were no errors to cumulate.

                                              4

No. 30713-1-111; No. 31717-0-111
State v. Camacho; In re PRP o/Camacho


o/Woods, 154 Wn.2d 400,409, 114 P.3d 607 (2005). It is the petitioner's burden to

establish this "threshold requirement." Id. To do so, a PRP must present competent

evidence in support of its claims. In re Pers. Restraint 0/Rice, 118 Wash. 2d 876, 885-86,

828 P.2d 1086, cert. denied, 506 U.S. 958 (1992). If the facts alleged would potentially

entitle the petitioner to relief, a reference hearing may be ordered to resolve the factual

allegations. Id. at 886-87.

       Initially, we decline to address the State's argument that the PRP should be

dismissed due to Mr. Camacho's deportation from the country. In light of the fact that

this court had jurisdiction when the petition was filed and that the issues clearly lack

merit, we will address the claims.

       Claims Lacking Factual Basis. Several of the claims are contrary to the record

and we summarily reject them for that reason. Claims lacking any factual support

include: (6) alleged failure to give a fourth degree assault instruction (the court did give

such an instruction), (7) alleged imposition of an exceptional sentence (the court imposed

a standard range sentence), (9) alleged admission of prior acts of domestic violence (the

court excluded them), and (11) alleged admission of prior convictions under ER 609 (in

fact, the court granted the defense motion in limine on this issue). In each of these

instances, the trial court did the opposite of what Mr. Camacho claims happened. These

arguments all lack a basis in fact.




                                              5

No. 30713-1-III;No. 31717-0-III
State v. Camacho; In re PRP a/Camacho


       Criminal rule violation claims. Claims (1) CrR 3.3 and (2) CrR 8.3(b), involve

alleged violations of court rules. Mr. Camacho argues that his rule-based time for trial

right was violated and that the case should have been dismissed for governmental

misconduct. Neither of these claims were presented to the trial court, but are raised

initially in this action. We conclude that these claims do not constitute fundamental

defects for which relief could be granted in a PRP.

       The Washington Supreme Court has repeatedly noted that its "state court rules

creates procedural rights." State v. Templeton, 148 Wn.2d 193,212,59 P.3d 632 (2002).

Only the legislature can create substantive rights. Id. The rights created by CrR 3.3 are

recognized as procedural in nature. State v. Edwards, 94 Wash. 2d 208, 212,616 P.2d 620

(1980). In each instance, the court rule right is waived and cannot be considered on

appeal ifit was not presented to the trial court. State v. Smith, 104 Wash. 2d 497, 508, 707
P.2d 1306 (1985) (CrR 3.3); State v. Nowinski, 124 Wash. App. 617, 630, 102 P.3d 840

(2004) (CrR 8.3(b) theory different from that argued to the trial court).

       Because alleged violation of these court-created procedural rights cannot be

considered on appeal unless first argued in the trial court, we conclude that they do not

constitute a "fundamental defect" for purposes of obtaining relief in a PRP. When a

procedural right is waived by nonassertion, it cannot provide a basis for relief on appeal.

For that reason, we conclude there is nothing "fundamental" in these alleged defects.

They cannot be considered initially in a PRP.

                                             6

No. 30713-1-III; No. 31717-0-III
State v. Camacho; In re PRP ofCamacho


       No Error. The petition raises five claims that fail to establish any error occurred,

let alone significant enough error to justifY relief in a PRP. One of those claims is (8)

where Mr. Camacho contends that the court erred in permitting a third amendment of the

information. However, he makes no argument explaining why this action was error.

Similarly, the petition argues (13) that the court erred in failing to grant him a different

attorney. However, he fails to establish that counsel was not communicating with him,

was incompetent, or any other reason why the attorney needed to be replaced. Thus, we

need not consider these claims further.

       The remaining issues are fairly articulated, although none have merit. For

instance, Mr. Camacho claims (3) that the court erred in allowing his eight-year-old son

to testifY. However, he bears the burden of establishing that the child was not competent

to testify. State v.   s.J. W,   170 Wash. 2d 92, 102,239 P.3d 568 (2010). He cannot point to

any facts in the record that call the child's competency into question. Our review of the

record indicates that the boy testified with full understanding of the need to testify

truthfully and nothing in his testimony suggests he was incompetent. Accordingly, the

petition fails to establish any error.

       Mr. Camacho next argues (4) that the evidence was insufficient to support the first

degree burglary conviction because he entered the victim's "house" rather than entering a

"building" as required by the first degree burglary statute, RCW 9A.52.020. However,

the word "building" is given "its ordinary meaning" in addition to several specialized

                                                 7

No. 30713-l-III; No. 3l7l7-0-III
State v. Camacho; In re PRP o/Camacho


definitions, including "any other structure used for lodging of persons." RCW

9A.04.ll0(5). Under any consideration, a house is a building both in its "ordinary

meaning" as well as constituting a "structure used for lodging of persons." This

argument fails.

       In a somewhat related claim that is inconsistent with the preceding argument, the

PRP next (5) contends that the court erred in failing to instruct the jury on the included

offense of second degree burglary. A party is entitled to an instruction on a lesser

included offense if the inferior crime is necessarily proven each time the greater crime is

committed (legal prong) and there is a factual basis for believing that only the lesser

offense was committed (factual prong). E.g., State v. Berlin, 133 Wash. 2d 541, 545-46,

947 P.2d 700 (1997); State v. Workman, 90 Wn.2d 443,447-48,584 P.2d 382 (1978).

       Here, there was no factual basis for finding that only second degree burglary

occurred. That crime occurs when, inter alia, a person enters "a building other than ... a

dwelling." RCW 9A.52.030. A "dwelling," in tum, means "any building ... or a portion

thereof, which is used or ordinarily used by a person for lodging." RCW 9A.04.ll 0(7).

As his previous argument admitted, the crime occurred in A.T.'s house, which is a

"dwelling" and is excluded from the definition of second degree burglary. The trial court

correctly determined that the evidence did not support an instruction on second degree

burglary. There was no error.




                                             8

No. 30713-I-III; No. 31717-0-II1
State v. Camacho; In re PRP o/Camacho


       No Prejudice. The final two arguments can be summarily rejected because they

did not establish any prejudicial error. First, the petition argues (10) that the court erred

in failing to strike the firearm enhancement from the first degree assault charge.

However, he was acquitted on that charge and no enhancement was returned by the jury.

Thus, even if the trial court should have stricken the enhancement, Mr. Camacho suffered

no harm because the jury rejected those allegations.

       Finally, the petition argues that (12) the court erred in failing to suppress evidence

concerning a compact disc (CD) that was supposed to contain two files, but was empty.

The defense filed a motion in limine concerning the CD, but never argued it to the trial

court when the other defense motions in limine were heard. The record does not explain

why the argument was not pursued. Any error may have been corrected before the

hearing or perhaps the defense no longer desired to suppress the empty folder. We do not

know what happened and the PRP does not explain it.

       Thus, it is doubtful that the petition establishes any error. More fundamentally,

there is no showing of prejudice from the failure to act on this motion in limine, let alone

that a miscarriage ofjustice occurred.

       None of the claims of the PRP had any merit and, thus, all fell far short of meeting

the burdens placed on the petition to establish a fundamental defect in the proceedings

that caused a miscarriage ofjustice. The PRP is, therefore, dismissed.




                                              9
No. 30713-1-111; No. 31717-0-111
State v. Camacho; In re PRP o/Camacho


      Appeal affmned; petition dismissed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





                                            10 

                           30713-I-II1 consolidated with 31717-0-111

       FEARING, J.   (concurring) - I concur in the majority's decision to decline review

of Jorge Camacho's challenge to legal financial obligations in accordance with the

discretion granted appellate courts under State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680

(2015). Because Camacho is no longer within this nation and may not legally return,

review serves no purpose. I write separately because the majority opinion implies that

Blazina did not undercut this division's rulings in State v. Duncan, 180 Wash. App. 245,

327 P.3d 699 (2014), and the majority declares that it follows Duncan in declining

reVIew.

       In State v. Duncan, we uttered the following remarks: '''The State's burden for

establishing whether a defendant has the present or likely future ability to pay

discretionary legal financial obligations is a low one.'" 180 Wash. App. at 250 (quoting,

State v. Lundy, 176 Wash. App. 96, 106,308 P.3d 755 (2013). "[AJ single reference in a

presentence report to the defendant describing himself as 'employable'" is sufficient for

imposing discretionary legal financial obligations. State v. Duncan, 180 Wash. App. at

250. A "'trial court is prohibited from imposing legal financial obligations only when it

appears from the record that there is no likelihood that the defendant's indigency will

end.'" State v. Duncan, 180 Wash. App. at 250 (quoting, State v. Lundy, 176 Wn. App. at
No. 30713-1-III; 31717-0-II1 

State v. Camacho; In re PRP ofCamacho (concurrence) 



99).

         The Washington Supreme Court's Blazina opinion diverges from these three

principles we announced or repeated in Duncan. Blazina directs the superior court to

conduct a detailed probe into the defendant's ability to pay costs. The Blazina court

wrote:

                Practically speaking, this imperative under RCW 10.01.160(3) 

         means that the court must do more than sign a judgment and sentence with 

         boilerplate language stating that it engaged in the required inquiry. The 

         record must reflect that the trial court made an individualized inquiry into 

         the defendant's current and future ability to pay. Within this inquiry, the 

         court must also consider important factors, as amici suggest, such as 

         incarceration and a defendant's other debts, including restitution, when 

         determining a defendant's ability to pay.
182 Wash. 2d at 838.

         Some of this court's decisions before Blazina held that an order imposing legal

financial obligations was not ripe for review until the State sought to collect the judgment

                                                                                                     I
for legal financial obligations. This rule contrasted with the principle that a judgment             r
                                                                                                     ,r
                                                                                                     ,1:.
debtor in a civil case could appeal the judgment before the judgment creditor took
                                                                                                     i
collection actions. We noted, in State v. Duncan, that this court had denied review on

ripeness grounds on other occasions. We did not hold in Duncan that an order imposing

legal financial obligations was not ripe for review, but we did not expressly disclaim
                                                                                                 I
ripeness as a ground for denying review.
                                                                                                 I
         In State v. Blazina, our high court rejected the State's argument that the legitimacy   •
of a legal financial obligation order is not ripe for review until the State begins collection

activity. The high court reviewed the three criteria for ripeness. The court reasoned that       I
                                                                                                 Ii
                                                                                                 t
                                                                                                 i
                                                                                                 t
No. 30713-1-111; 31717-0-111 

State v. Camacho,' In re PRP o/Camacho (concurrence) 



a challenge to legal financial obligations meets the criteria since the challenge is

primarily legal, does not require further factual development, and the challenged action is

final. 182 Wash. 2d at 832 n.l. The Blazina court noted reasons for review before

collection activities. A judgment for legal financial obligations accrues interest at a high

rate, employment and housing background checks show an active record in the superior

court, and the judgment impairs the obligor's credit. In short, pending legal financial

obligations increase the difficulty of a defendant in reentering society.

       Duncan could be read as establishing a practice of rarely, if ever, reviewing a

challenge to legal financial obligations for the first time on appeal. Because of the

negative consequences of outstanding legal financial obligations on a released defendant,

I hope any such practice changes.

I CONCUR
                                                  :d ~ ~,
                                                  Fea~l